Citation Nr: 0943409	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to November 
1967. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California which denied service connection for 
bilateral hearing loss and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary.  
Specifically, it is found that the Veteran should be afforded 
a VA examination.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Service treatment records demonstrate that the Veteran had  a 
perforated ear drum in October 1965 and that he was unable to 
hear out of his left ear.  Additionally the Veteran reported 
that he was exposed to noise when working aboard the flight 
deck on two air craft carriers during service.  He has a 
current diagnosis of bilateral hearing loss, as shown in a 
June 2005 outpatient examination, and has complained of 
ringing in his ears, as demonstrated in an August 2002 
outpatient note.  It is unclear whether or not the Veteran's 
current bilateral hearing loss and complaints of ringing in 
his ears are related to his in service perforated ear drum or 
related to any in service noise exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA audiological 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  The claim file should 
be reviewed in conjunction with the 
examination.  The examiner should 
determine whether the Veteran has a 
current diagnosis of tinnitus.  After 
reviewing the record, the examiner should 
express an opinion as to whether it at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the Veteran's currently diagnosed 
bilateral hearing loss and/or tinnitus 
initially manifested in service or is 
otherwise related to active service, 
including his perforated ear drum and any 
in service noise exposure.  All opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record. 

2. After completing the requested 
development, again review the record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. Larkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


